Citation Nr: 0802449	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-01 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a left 
great toe injury.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1954 to 
October 1957.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  


FINDING OF FACT

There is competent and credible evidence showing the veteran 
has a left great toenail deformity related to an injury he 
sustained to this toe during service.   


CONCLUSION OF LAW

The veteran has a left great toenail deformity from an injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  To the extent possible, this notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  But see, too, Mayfield v. Nicholson, 
01-7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV) and Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (indicating the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect where VCAA notice was not provided prior to 
the initial adjudication of the claim or, if provided, the 
notice was insufficient).



The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Review of the veteran's claims file shows compliance with the 
VCAA.  38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  In any event, since the 
Board is granting the claim, there is no need to discuss 
in detail whether there has been compliance with the notice 
and duty to assist provisions of the VCAA because even if, 
for the sake of argument, there has not been, this is 
inconsequential and, therefore, at most harmless error.  
See 38 C.F.R. § 20.1102.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury suffered 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306.  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  
Savage, 10 Vet. App. at 495-496.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  



The Court has held that VA has a heightened duty "to 
consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have 
been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Here, the only service medical record (SMR) the RO was able 
to obtain is the report of the veteran's military separation 
examination.  But he also has alleged being hospitalized for 
approximately three days in October 1955 at Clovis/Cannon 
Air Force Base hospital, after injuring his left great toe in 
the course of his military duties as a jet engine mechanic.  
The evidence shows most of his military hospital medical 
records were likely destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC), a military records 
repository.  

VA is required to obtain the veteran's SMRs or other relevant 
service records held or maintained by a government entity.  
38 U.S.C.A. § 5103A(c) (West 2002).  
"VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency," and 
"will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile."  
38 C.F.R. § 3.159(c)(2).  It is clear the RO satisfied VA's 
obligations for attempting to obtain these SMRs, though these 
efforts were ultimately unsuccessful.  In a March 2005 
memorandum, the Veterans Service Center Manager confirmed 
that the veteran's SMRs are unavailable and that further 
attempts to obtain them would be futile.  Hence, there is no 
basis for any further pursuit of SMRs.  38 C.F.R. 
§ 3.159(c)(2) and (3).  In any event, the Board is granting 
the veteran's claim, so there is no resulting prejudice.  

In Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), 
another case in which the veteran's SMRs were missing, the 
Court held that a veteran was competent to report about 
factual matters of which he had "first-hand" knowledge, 
which the Court specifically indicated, in that case, 
included experiencing pain in his right hip and thigh during 
service, reporting to sick call, and undergoing physical 
therapy.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Analysis

The veteran contends that due to a left great toe injury 
suffered in service when a jet engine fell on his foot, he 
has a permanent deformity of his left great toe and toenail 
and chronic pain.

The first requirement for any service-connection claim is the 
existence of a current disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
Concerning the threshold criterion of a current disability, 
VA physician treatment records dated in 2001 and 2002 
document residuals of a left great toenail injury, including 
an ingrown toenail with fungal infections.  Therefore, the 
medical evidence clearly shows a current left great toe 
condition.  

The veteran also has provided competent and credible evidence 
of his in-service injury, despite the evidentiary difficulty 
of missing SMRs.  Regarding competency, he provided competent 
lay evidence of the injury incurred in service, through his 
first-hand knowledge of the injury.  In accordance with 
Washington v. Nicholson, he is certainly competent to comment 
on a jet engine falling and crushing his left great toe, to 
experience pain resulting from that injury during his 
service, and to remember that he was hospitalized for three 
days afterwards.  Also, the report of his separation 
examination provides competent evidence he had operations for 
a resulting ingrown toenail deformity in 1955 and 1956.  

As for credibility, the Board assesses the veteran's 
statements to be credible evidence and have probative value 
of an in-service injury, in accordance with its duty to make 
this determination.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  In doing so, the Board has "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The medical and lay evidence are not 
contradictory, rather the reference during the veteran's 
separation examination substantiated his story of suffering a 
debilitating left great toe injury that required 
hospitalization.  His assertion of having a jet engine fall 
on this toe is entirely in line with his military 
occupational specialty of being a jet engine mechanic.  His 
contentions of hospitalization for treatment a toe injury 
during service are supported by the report of his separation 
examination, which confirms he underwent two operations.  See 
also his February 2004 claim and his April 2005 notice of 
disagreement (NOD).  

Post-service, with regard to continuity of symptomatology, 
the veteran reports that he has experienced pain and other 
problems with his left great toe since discharge from 
service.  See his April 2005 NOD.  In addition, he indicated 
that he had received treatment for his right leg since 1976 
at the VA Medical Center (VAMC) in Fayetteville, AR.  See his 
June 2004 statement in support of claim.  The latest post-
service medical treatment records from 2001-2003 were the 
only post-service records provided, as the RO did not obtain 
the remaining VA medical records as reasonably obligated to 
do, committing remandable error.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992); see also 38 U.S.C.A. § 5103A(c) and 
38 C.F.R. § 3.159(c)(2) (requiring VA to obtain pertinent VA 
records).  However, the VA medical records that were provided 
reference treatment for the pain and other residual symptoms 
of the left great toe and toenail deformity.  His surgical 
history was referenced in these records, mentioning toe 
surgery in 1956 and again in the 1990s.  So his reported 
continuing history of treatment for toe and toenail deformity 
is found accurate.



As mentioned, the veteran is competent to report post-service 
symptoms and treatment for his left great toe.  Layno, 6 Vet. 
App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  Furthermore, 
the Board finds his lay statements as to post-service 
treatment credible for purposes of establishing continuity of 
symptomatology.  Barr, 21 Vet. App. at 310 (2007).  All 
things considered, the post-service complaints reported by 
him are sufficiently similar and close in time to the 
complaints he had during service to demonstrate continuity, 
adequate to award service connection for the resulting 
disability.  38 C.F.R. § 3.303(b).    

Resolving all reasonable doubt in his favor, and especially 
in light of the heightened duty due to his missing SMRs, the 
Board finds that the evidence supports granting service 
connection.  There is sufficient evidence of an in-service 
left great toe injury with continuous symptoms and evidence 
of current residual disability to establish service 
connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See 
also Cromer, supra.  The appeal as to residuals of a left 
great toe and toenail injury is granted.  However, in making 
this determination, the Board realizes that not all of the 
veteran's left great toe symptoms are attributable to his 
injury in service.  Notably, his July 2002 post-service 
fracture of his left great toe and residuals thereof are 
clearly not associated with his military service.  In any 
event, the precise nature and extent of this disorder is not 
at issue before the Board at this time.  


ORDER


Service connection for residuals of a left great toe injury 
is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


